DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of BTK inhibitor in the reply filed on 9/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Status of Claims
Claims 21 and 22 are withdrawn from consideration as being directed to non elected species, there being no allowable generic or linking claim.  

An action on the merits of claims 17-20, 23-31 and 36 is set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24-26, 29, 30, 31 and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract idea without significantly more. The claim(s) recite(s) the natural law/correlation between lymphoplasmacytic 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106. 
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements 

Claims Analysis:
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1).  The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites monitoring progression or facilitating diagnosis of lymphoplasmacytic lymphoma (LPL) as well as which is a natural correlation/law between mutation in the MYD88 protein and LPL.  With regard to the natural correlation, as in Mayo, the relationship is itself a natural process that exists apart from any human action.  The monitoring and diagnosis limitations recited in the preamble of the claims as well as the selecting limitations 
In the instant situation, the additional element/step of detecting the mutation does not integrate the JE into a practical application because it is a mere data gathering step to use the correlation and does not add a meaningful limitation to the method.  Additionally, the step of providing a report is merely a recitation of the natural law and is nothing more than instructions to apply the natural law.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the detecting steps are generally recited and do not provide any particular reagents that might be considered elements that transform the nature of the claims into a patent eligible application because no specific elements/steps are recited.  This step is not only a mere data gathering step, but the general recitation of detection of known nucleic acids is well understood, routine, and conventional activity (see MPEP 2106.05d(II)).  Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

It is noted that the instant application claims benefit of priority to provisional application 61/571,657, filed 7/1/2011, however the recitation of treatment with “BTK inhibitor”, "allele specific polymerase chain reaction performed using an allele specific primer wherein the allele specific primer hybridizes at or near its 3' end to the mutation...", and “providing a report” are not supported by the '657 application.  Accordingly, the effective filing date of claims 17-20, 23, 27, 28, and 36 is 6/29/2012.

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngo (Ngo et al; Nature, vol 470, pages 115-119, December 22, 2010, cited in the IDS).
Ngo teaches a method of providing a nucleic acid isolated from a biological sample and detecting the MYD88 L265P ( T to C mutation at position 3818264 in chromosome 3p22.2) mutation in samples from subjects with ABC DLBCL, Burkitt’s lymphoma, and MALT lymphoma (figure 2) using PCR and Sanger sequencing.  Ngo teaches that samples were 
With regard to claim 36, Ngo does not specifically teach the biological sample is from a subject who has one or more of the following clinical features: anemia, splenomegaly, neuropathy, etc., however these clinical features are present in patients who suffer from ABC DLBCL, Burkitt's lymphoma, and MALT.   Accordingly, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to obtain samples from subjects who have the claimed clinical features with a reasonable expectation of success as the clinical features are present in patients who suffer from the lymphomas taught by Ngo.  Furthermore, it is noted that the report step is conditional only if the mutation is detected, where Ngo teaches that the mutations was not found in all patients.  

Claims 24-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngo (Ngo et al; Nature, vol 470, pages 115-119, December 22, 2010) in view of Chow (Chow et al; US 2010/000009350, cited in the IDS).
With regard to claim 24, although Ngo does not teach determining the level of transcript from multiple biological samples over time, it would have been prima facie obvious to the ordinary artisan before the invention was made to monitor the levels of transcripts expressing the mutations over different time points because Ngo teaches that the genetic analysis establishes a new oncogenic pathway in lymphogenesis involving somatically acquired MYD88 L265P 
With regard to claim 27, it is noted that the specification does not provide any definition of the metes and bounds of "near" and as such, the term has been given it's broadest reasonable interpretation to include primers whose 3' end is downstream (or upstream depending on the orientation of the target strand) of the mutation position on the target strand.  Further, it is noted that Sanger sequencing is performed with primers and that the nucleic acid molecule, before the incorporation of the base at the mutated position, has a 3’ end “at or near the" mutated position.   
Although Ngo teaches PCR analysis, Ngo does not teach the use of different allele specific primes that hybridize at the 3' end to the mutant and wildtype MYD88 L265P containing nucleic acids, analysis with real time PCR, or SEQ ID NO: 5. However Chow teaches methods for quantitative analysis of transcripts with a nucleotide polymorphism at a specific site.  Chow teaches designing nucleotide primers which have a 3’ hydroxyl allele specific nucleotide for each of the mutant and wildtype sequence, respectively, as well as a primer upstream of the of mutated position (see para 0027-0037, table 1) and contacting a nucleic acid sample with the primers, the use of positive and negative control nucleic acids (para 0048-0049), as well as serial dilution of a series of samples of a known quantity of positive nucleic acid and negative nucleic acid to produce a standard curve, detection of CT level of amplification products, and determining the level of mutant nucleic acid in the sample (para 0051-0052, example 2).  Therefore it would have been prima facie obvious to the ordinary artisan at the time the invention was made to use the real time allele specific PCR methods of Chow in the mutation detection method of Ngo, and to additionally detect the mutation from different samples taken over a period of time, because Chow teaches the successful detection and quantification of nucleic acid 
Ngo in view of Chow do not teach the use of primers with SEQ ID NOS 5, however Ngo teaches sequencing the nucleic acid of MYD88 surrounding the mutation and Chow teaches the parameters for designing primers for use in the method of Chow.  Therefore it would have been prima facie obvious to the ordinary artisan at the time the invention was made to construct numerous primers as taught by Chow in the mutation detection method of Ngo, including the instantly claimed primers, with a reasonable expectation of success since the prior art teaches the sequence of the MYD88 genetic mutation and Chow teaches the parameters for constructing primers.  Absent secondary considerations, these primers are considered obvious over the teachings of the prior art.  

Claims 17-20 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngo in view of Honigberg (Honigberg et al; PNAS, July 20, 2010 vol 107, pages 13075-13080, cited in the IDS).

Ngo teaches a method of detecting the MYD88 L265P mutation in tumor samples from subjects with ABC DLBCL, Burkitt’s lymphoma, and MALT lymphoma (figure 2) using PCR and Sanger sequencing.  Ngo does not teach administering a BTK inhibitor to these subjects, however Honigberg teaches a selective BTK inhibitor PCI-32765 (ibrutinib) which is efficacious in B cell malignancy (see abstract).  Honigberg teaches that BTK inhibitors, such as ibrutinib represent a unique therapeutic approach for the treatment of diseases driven by inappropriate activation of the BCR pathway (page 13079, col 2, second full para).  Therefore, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to treat B cell lymphoma patients taught by Ngo, including those who had been identified as having the MYD88 L265P mutation, with ibrutinib as taught by Honigberg because Honigberg teaches that BTK inhibitors, such as ibrutinib represent a unique therapeutic approach for the treatment of diseases driven by inappropriate activation of the BCR pathway.  

Claims 17-20, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngo in view of Buggy (Buggy et al; US 2012/0071497, cited in the IDS).
Although the instant claims are directed to "treat lymphoplasmacyctic lymphoma in a subject", the recited method steps only require that a subject be selected on the "basis that the subject has" the MYD88 L265P mutation.  
Ngo teaches a method of detecting the MYD88 L265P mutation in samples from subjects with ABC DLBCL, Burkitt’s lymphoma, and MALT lymphoma (figure 2) using PCR and Sanger sequencing.  Ngo does not teach administering a BTK inhibitor to these subjects, .  

Claims 17-20 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Treon (Treon et al; American Society of Hematology "Whole Genome Sequencing Reveals a widely Expressed Mutation (MYD88 L265P) with Oncogenic Activity in Waldenstrom's Macroglobulinemia”, December 2011, cited in the IDS) in view of Tai (Tai et al; Blood, vol 118, p 404, November 2011, cited in the IDS).
Treon teaches detection of the MYD88 L265P mutation in tumors from patients with WM using Sanger sequencing.  Treon does not teach administration of a BTK inhibitor, such as ibrutinib, to such patients, however Tai teaches that ibrutinib blocks growth and survival of WM.  Therefor it would have been prima facie obvious to the ordinary artisan at the time the invention was made to administer ibrutinib to the patients taught by Treon with a reasonable expectation of success because Tai teaches there is compelling evidence to target BTK in the BM microenvironment against WM, which strongly supports clinical trials of ibrutinib to improve patient outcome against WM.  



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 27 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 10,465,247. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-20, 23-26, 28-31 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,465,247. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘247 application anticipate the instant claims.

Claims 17-20, 23-26, 28-31 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,612,095. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.  ‘095 teaches that WM is considered to correspond to LPL (lymphoplasmacytic lymphoma).  The claims of the instant application and the ‘095 patent recite quantitative methods of measuring the same L265P mutation in MYD88, using the same agents, and both are directed to treating the same disease with the same agents.  Therefore, both claim .  


Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634